Citation Nr: 0914508	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
lumbosacral disability.   

2. Entitlement to service connection for a lumbosacral 
disability. 

3. Entitlement to service connection for a neurological 
disorder affecting the lower extremities secondary to a lower 
back disorder. 

4. Entitlement to service connection for bilateral hearing 
loss. 

5. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to March 1949. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey, which denied service connection for bilateral hearing 
loss, tinnitus, and bilateral lower extremity peripheral 
neuropathy; and in which the RO denied reopening the 
Veteran's service connection claim for lumbosacral 
disability. 

The Veteran testified before the undersigned Veterans Law 
Judge in a January 2009  hearing.  A transcript of the 
hearing is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2007).

The issues of service connection for lumbosacral and 
peripheral neuropathy disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  In a June 1949 rating decision, the RO denied service 
connection for lumbosacral and sacroiliac disability.  The 
Veteran did not timely appeal the decision and it is now 
final.

2.  Evidence received since the June 1949 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a lumbosacral disability 
and raises a reasonable possibility of substantiating the 
claim. 

3.  The medical evidence reflects that the Veteran is 
currently diagnosed with bilateral hearing loss that is the 
result of his active service. 

4.  The medical evidence reflects that the Veteran is 
currently diagnosed with tinnitus that is the result of his 
active service. 


CONCLUSIONS OF LAW

1.  Evidence received since the RO's June 1949 rating 
decision is new and material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for lumbosacral disability are met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2. The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2008).

3. The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran

New and Material Evidence 

The Veteran's original claim of service connection for 
lumbosacral and sacro iliac disability was denied by a rating 
decision in June 1949.  The basis for the denial was that 
there was no evidence of a current lumbosacral and sacroiliac 
disability as demonstrated by x-rays.  The Veteran did not 
appeal that determination and it is now final. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the prior final decision, evidence has been added to 
the claims file; specifically a March 1997 report from Dr. 
E.N. which demonstrates that the Veteran has a current 
lumbosacral disability.  Therefore, the additional evidence 
is new and material and reopening the claim is warranted.

Service Connection: Hearing Loss and Tinnitus

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as hearing 
loss, to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  See 38 
C.F.R. §§ 3.307, 3.309 (a).  

The Veteran stated and testified that his current hearing 
loss and tinnitus are the result of acoustic trauma to which 
he was exposed during active service.  

The service treatment records show no complaints of or 
treatment for hearing loss or tinnitus in service.  Reports 
of medical examinations at entrance to and discharge from 
active service show normal hearing of 15 of 15 bilaterally 
for whispered and spoken voice at 15 feet.  

In a January 12, 2009 statement Dr. I.K. diagnosed the 
Veteran with moderate high frequency sensorineural hearing 
loss in both ears.  He observed that the Veteran reported 
that he worked in the communications section which was 
located behind five and eight inch guns while serving with 
the Navy.  Dr. I.K. opined that the Veteran's hearing loss 
was noise induced and concluded that it is more than likely 
that the Veteran's hearing loss and tinnitus are due to his 
military experience.  The reported history the physician 
relied on is solely by the Veteran's report.  There is no 
indication that the physician had independent review of the 
evidence.  

Notwithstanding, the available service personnel records show 
the Veteran served as a radioman first, second and third 
class.  These records also show he served aboard two 
destroyers, the USS William M. Wood (DD715) and USS Brinkley 
Bass (DD887).  His averred exposure to acoustic trauma is 
therefore consistent with the nature of his duties as 
reflected by the service personnel records. 

There is no evidence of record against a finding that the 
Veteran's manifested hearing loss and tinnitus were due to 
his in service noise exposure.  The evidence is thus, at 
worst, in equipoise; the benefit of the doubt goes to the 
Veteran, and service connection for bilateral hearing loss 
and tinnitus is warranted.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a lumbosacral 
disability having been submitted, the claim is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for tinnitus is granted. 



REMAND

Having reopened the claim of service connection for a 
lumbosacral disability, VA now has the duty to notify the 
Veteran as to how to substantiate his claim and to assist him 
in the development of the claim.  38 U.S.C.A. § 5103 (West 
2002 & Supp. 2007).

The Veteran also seeks secondary service connection for a 
neurological disorder. 

In support of his claim the Veteran submitted a May 1997 
report from Dr. E.N. who diagnosed chronic bilateral L4-S1 
radiculopathy and mild concomitant peripheral neuropathy.  
Dr. E.N. also reported that the Veteran had surgery in 1990 
for spinal stenosis.  In a January 2001 certificate, Dr. J.M 
diagnosed peripheral neuropathy as the reason the Veteran 
needed bilateral leg braces.  In a November 2006 letter Dr. 
J.M. reported he was treating the Veteran for peripheral 
neuropathy.  

Lay statements were also submitted. A November 2006 statement 
from the Veteran's wife reported that he has continuously had 
problems with his back during their 55 years of marriage and 
that he has had back surgery.  A November 2006 statement from 
the Veteran's brother recollected that the Veteran had 
injured his back in the Navy and had to stay in a naval 
hospital in 1944 for a back operation. These statements 
suggest continuity of symptomatology. 

Additionally noted, the Veteran's original claim form stated 
that he fell off a ladder aboard ship in 1944 which caused 
his cyst and subsequent need for surgery.  

The Veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim for service connection.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested. 



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the nature, 
extent and etiology of the Veteran's 
lumbosacral disability and bilateral lower 
extremity peripheral neuropathy 
disability.  All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence, a copy of this remand and the 
January 2009 hearing transcripts must be 
provided to the examiner in conjunction 
with the examination.  

The examiner is to provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's lumbosacral and/or 
peripheral neuropathy disabilities are 
related to his service.  A rationale for 
the opinion, specifically addressing the 
fact that the Veteran had surgery for an 
excised cyst teratoma in service must be 
provided.  If the examiner's opinion is 
that the Veteran's lumbosacral and/or 
peripheral neuropathy disabilities are not 
due to service, the examiner should 
provide an opinion as to the cause of such 
disability.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
peripheral neuropathy is secondary to his 
lumbosacral disability or is otherwise 
related to his active service.  

All opinions expressed must be supported 
by complete rationale

2. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
Veteran's claims for service connection 
for lumbosacral and peripheral neuropathy 
disabilities.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


